[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] May 12, 2014 Via Facsimile and Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Sunshine Bancorp, Inc. Registration Statement on Form S-1 (Registration No. 333-194501) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Sunshine Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement, as amended, be accelerated so that it will become effective at 1:00 p.m. on May 14, 2014, or as soon thereafter as may be practicable. Very Truly Yours, Keefe, Bruyette & Woods, Inc. /s/ Robin Suskind Name: Robin Suskind Title: Managing Director
